DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in the amendment dated 3/7/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that the White references does not disclose every feature of the claims, the Examiner notes that the Applicant’s allegations are directed towards old claim language that is no longer applicable in lieu of the new claim limitations.  As such, they are addressed in the office action below.  Furthermore, with respect to the old claim language, the Examiner notes there was nothing in claim 1 preventing the top member and helically formed member from being at the same end of the elongate body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-15 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2016/0194833) in view of Perko et al. (US 2019/0271131).
Regarding claim 1, White discloses a system for reinforcing a compressible soil strata, the system comprising: (a) an array of helical rigid-inclusions [110], wherein each helical rigid-inclusion comprises an elongate body [115], a top member [horizontal upper surface of inclusions in Figure 1] positionable proximal to one end of the elongate body; and (b) a load transfer platform [154] configured to transfer at least a portion of a load force from an object upon an overlying surface [rails (not shown) and/or train (not shown)] to the at least one helical rigid- inclusion, wherein the load transfer platform comprises a granular material [ballast stone, 130], wherein the top member is spaced from and unconnected to the object [Figure 1].
White is silent as to an additional helically-formed member being positioned at another end of the elongate body opposite the top member.
Perko teaches a helical pile comprising an elongated body [18] that has a helix [20, 22] at both an upper and lower portion thereof [Figures 1-4 & 6].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the elongate body of White by adding an additional helix as described by Perko to achieve the desired rotational ability, pullout resistance and bearing capacity as determined by the Geotechnical Engineer based on the site specific conditions.
Regarding claims 2 and 3, White further discloses the top member has a helix and connected to the first end [Figure 1].
Regarding claims 4 and 5, White further discloses the top member is substantially planar and connectible to the first end [top of helix and top of elongate body are horizontal and/or planar with one another and the load transfer platform per Figure 1].
Regarding claim 14, White further discloses the load is positioned upon a shallow foundation [160] or a slab-on-grade, each of which is positioned above the array of helical rigid inclusions, within or on top of the load transfer platform.
Regarding claim 28, White further discloses the top end of the elongate body is positioned below the load transfer platform [Figure 1].
Regarding claims 6, 7, 9, 10 and 13, although White is silent as to the size parameters of the helices, elongate body, and load transfer platform, it would have been obvious to one of ordinary skill in the art to utilize the ranges claimed by the Applicant based on a number of site specific variables including anticipated loading, soil bearing strength, materials type, cost and freight etc. Furthermore, it has been held that discovering the optimum or workable ranges requires only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 8, 11 and 15, although White discloses the rigid inclusions can be rotated into the ground [Paragraph 35], White is silent as to the helix of the rigid inclusion being reversibly coupled at a first end thereof such that the rotational force can be applied to a trailing edge of the helix.
Perko teaches a foundation system comprising a helical pile rigid inclusion [10], wherein the at least one helical rigid-inclusion is couplable to a rotary drive mechanism for installing the at least one helical rigid-inclusion below a surface [via the apertures and bolts; Figures 1-17B]; and the at least one helical rigid-inclusion is further configured to be reversibly connectible to an extension member between the top member and the at least one lower helically-formed member [via the apertures and bolts; Figures 1-17B].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the foundation system of White by substituting the rotating diving means as described by Perko when installing the device in an area where driving impact forces are not tolerable. Additionally, White indicates a rotating driving means can be used rather than an impact driving means.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the White-Perko combination as applied to claims 1-11, 13-15 and 28 above, and further in view of Bauer (DE 4236766 A1).
Regarding claim 12, White fails to disclose the load transfer platform comprises an embedded geotextile/geosynthetic.
Bauer teaches a foundation system [Figure 1] wherein a load transfer platform [12] has an embedded geotextile/geosynthetic [3].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the foundation system of White by adding the geotextile/geosynthetic of Bauer to prevent the migration of fine-grained particles from the soil layer containing the rigid inclusion up into the ballast which would compromise structural integrity of the system. Additionally, the geotextile/geosynthetic would help with stormwater mitigation by encouraging the water to drain away from the center of the system.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the White-Perko combination as applied to claims 1-11, 13-15 and 28 above, and further in view of El Naggar et al. (US 9181674).
Regarding claim 16, the White-Perko combination fails to disclose additional helices attached to the elongate body.
El Naggar teaches a helical pile having three helices attached to the elongate body [Figure 1].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the elongate body of the White-Perko combination by adding an additional helix as described by El Naggar to achieve the desired rotational ability, pullout resistance and bearing capacity as determined by the Geotechnical Engineer based on the site specific conditions. Furthermore, it has been held that it has been held that mere duplication of the essential working parts of a device involves only routine skill 1n the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the White-Perko combination as applied to claims 1-11, 13-15 and 28 above, and further in view of Musgrave (GB 2529424 A).
 Regarding claim 27, White fails to disclose the top end of the elongate body is positioned within a lower portion of the load transfer platform.
Musgrave teaches a foundation system wherein the top end of an elongate body [202] 1s positioned within a lower portion [Page 5, Lines 23-25] of a load transfer platform [102].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the foundation system of White by embedding the top of the elongate body into the lower portion of the load transfer platform as described by Musgrave depending on the on a number of site specific variables including anticipated loading, soil bearing strength, materials type, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619